DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 1, 3 and 6-8; cancellation of claim 10; and addition of new claim 11 are noted.
Applicant’s reply overcomes the claim objections and rejections under 35 USC 112(b).
The replacement drawing is not acceptable. See below.

Response to Arguments
Applicant’s arguments, see pp. 7-9, filed 11 June 2021, with respect to the 103 rejection based upon Dong in view of Wang (in light of the amendments to claim 1) have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 

Drawings
The drawings are objected to because the shading/coloring of the drawing makes in unclear/blurry. Applicant appears to have added a reference numeral, which is assumed to be 112, but it is not legible in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 encompasses an embodiment wherein the number of baffles is 1 (by stating “a number…in a range of at least 1 to 6”). However, claim 1 has been amended to require a plurality of perforated baffles.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed delayed coking furnace, specifically the feature wherein a plurality of perforated baffles are installed in the upper portion of the second heating zone at equal distance from each other.
Dong et al (CN 20215332) is considered to be the closest prior art and discloses a delayed coking furnace comprising a first heating zone (convection chamber) and a second heating zone (radiation chamber) comprising a plurality of burners at the lower portion thereof (see Fig. 1; p. 2). Additionally, Dong discloses two flow deflectors 3, which can be considered equivalent to baffles. The flow deflectors are installed at the shoulders of different hearths of different radiation chambers. Therefore, Dong fails to disclose a plurality of baffles installed in the upper portion of the second heating (radiation) zone at equal distance from each other. Nor does Dong disclose that the baffles are perforated.
Wang et al (US 2014/0127091) was cited in the previous office action as a modifying reference teaching a perforated baffle. However, the combination of references is not considered to teach or fairly suggest the instantly claimed embodiment comprising a plurality of perforated baffles installed in the upper portion of the second heating zone at equal distance from each other. Nor does there appear to be any teaching or suggestion in the prior art which would lead a person of ordinary skill to arrive at the claimed embodiment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772